SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. ) Filed by the Registrant [] Filed by a Party other than the Registrant [X] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [X]Definitive Additional Materials []Soliciting Material Pursuant to 240.14a-12 PRESIDENTIAL LIFE CORPORATION (Name of Registrant as Specified In Its Charter) HERBERT KURZ (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X]No fee required. [_ ]Fee computed on table below per Exchange Act Rule 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_ ]Fee paid previously with preliminary materials. [_ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Herbert Kurz 511 Gair Street Piermont NY 10968 August 10, 2010 Dear Fellow Shareholder: Don’t be distracted from the real issue in this proxy contest:THE WELL BEING AND VALUE OF OUR COMPANY.I founded the Company slightly over 40 years ago with the sale to the public of 475,000 shares at $6 each.Excluding stock splits that investment has a current value of about $1000 per share.Under present management our stock value has languished in the $9 to $10 range, at less than 50% of book value.Operations are barely profitable with $3.9 million of net income for the six months ended June 30, 2010.This implies a return on average equity of just 1.3% (annualized for 2010). The nominees and I are committed to returning our Company to SIGNIFICANT PROFITABILITY.We believe this can be accomplished by improving the investment portfolio, using Presidential’s well trained and extremely competent staff, refocusing the Company on its respected and profitable annuity business, and by restoring FRUGALITY. We also plan to immediately initiate a process of seeking STRATEGIC ALTERNATIVES to maximize shareholder value.This would include the possible sale of the Company. VOTE GOLD and my nominees and I will work fervently and intelligently on your behalf.Sign, date and return the GOLD proxy card.If you hold behind a bank or broker you can sign, date, and return the GOLD VOTING INSTRUCTION FORM or vote by telephone or internet by following the enclosed instructions.(Phone or internet voting are preferable due to time constraints.) Sincerely Herbert Kurz If you have any questions or require any assistance in voting your Shares, please contact Morrow & Co., LLC. the firm assisting me in my solicitation. Morrow & Co., LLC. 470
